Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

Claims 1-20 are objected to because of the following informalities:  

In claims 1, 10, and 17, the first instance of “TFT” should be spelled out to indicate the meaning of the term, e.g. “thin film transistor (TFT)”. The specification should be amended to provide basis for this terminology. Such amendment would not be considered new matter.
In claim 4 line 8, “potions” should be changed to “portions”.
In claim 14 line 3, “toward in a second direction” is ungrammatical. Either “toward” or “in” could be deleted.
The remaining claims are dependent. Appropriate correction is required.

Drawings

Figures 40A-B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (para. [0033] “a typical transmissive TFT-LCD... will 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 14, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4 lines 7-8, the scope of “the first protruding portion is disposed with a width of the patch electrode in a second direction perpendicular to the first direction greater than a width of other po[r]tions on at least one end” cannot be clearly 

Regarding claim 5 lines 3-5, it is unclear what is meant by “greater at near the periphery of the solid portion than at other portions”.

Regarding claim 14, the scope of “wherein the alignment controlled region extends from a portion of a periphery of the patch electrode extending in the first direction toward in a second direction perpendicular to the first direction” cannot be clearly determined.

Regarding claim 15 line 3, the scope of “the same transparent conductive layer for a terminal” cannot be clearly determined because it is unclear what is meant by “for a terminal”. The claim does not provide any indication of what is meant by a “terminal”.

Regarding claim 17 lines 24-36, recited is a step for observing reflected light “in a case that a visible light is incident on the at least one antenna unit...” (emphasis added). It is unclear if “in a case that” means that the step for observing reflected light is only performed contingent upon the condition that visible light is incident, or if it means that the step positively includes making the visible light incident. This may be an issue of translation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04). 


The remaining claims are dependent.

Allowable Subject Matter

Claims 1-3, 7-13, and 16 are allowed.
Claims 4-6, 14, 15, and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 10, and 17, the closest prior art (Nakazawa, US 10,170,826) teaches a scanning antenna including a TFT substrate, a slot substrate, a liquid crystal layer, and a reflective conductive plate as recited in lines 1-22 of the claim (Fig. 1 and related description, with the overlap of patch electrodes 15 and slots 57 shown).
Severson (US 10,403,984) teaches a scanning antenna (9:31-33) comprising a  plurality of supported TFTs, a plurality of gate bus lines and source bus lines, the plurality of TFTs being disposed corresponding to the plurality of antenna units (Figs. 2, 
Haziza (US 7,466,269, cited on IDS) teaches a scanning antenna (Fig. 3A) comprising a plurality of patch electrodes (305-320, Fig. 3A) disposed on a dielectric substrate (330, Figs. 3B-C), a liquid crystal layer (350, Figs. 3B-C), a reflective conductive plate (360, Fig. 3C), and a dielectric layer (355, Figs. 3B-C).
The prior art does not teach or make obvious the periphery of the solid portion or the patch electrode including a recessed portion or a protruding portion (claim 1), a transparent electrode in contact with one electrode of the solid portion or the patch electrode, thinner than the one electrode, and including an alignment controlled region overlapping the other electrode (claim 10), or a method for inspecting comprising observing reflected light from an observation region that is not covered by an upper electrode and in which the lower electrode is present, when a predetermined voltage is applied, and an antenna unit is selected for quality depending on a magnitude of an intensity of the reflected light (claim 17).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARDKEITH can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.